Citation Nr: 0930321	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for prostate cancer to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a right knee 
disability to include as secondary to the service connected 
left knee disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Evaluation of status post left total knee arthroplasty, 
currently evaluated as 30 percent disabling.

6.  Evaluation of residuals of a fracture of the right 
clavicle, currently evaluated as 10 percent disabling, 
effective August 1, 1006.

7.  Entitlement to an increased rating for residuals, left 
knee injury with traumatic arthritis and limitation of 
extension, rated as 20 percent disabling from November 17, 
2004 to August 1, 2006.

8.  Entitlement to an increased evaluation for residuals, 
left knee injury with traumatic arthritis and limitation of 
flexion, rated as 20 percent disabling prior to August 1, 
2006.

9.  Evaluation of chronic cervical strain with degenerative 
joint disease, currently rated as 10 percent disabling.  

10.  Entitlement to compensation on the basis of individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from October 1970 to March 
1974, and from February 1978 to August 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In November 2004 the appellant filed a claim for an increased 
rating for residuals, post operative left knee injury with 
traumatic arthritis; residuals, fracture of the right 
clavicle; and fracture, right second rib; and service 
connection for diabetes mellitus, a disability of the right 
hip, neck strain, and a right knee disability.  In an August 
2005 the RO granted separate increased ratings for the left 
knee on the basis of limitation of flexion and extension.  An 
increased rating for residuals of a fracture of the right 
clavicle, and service connection for degenerative joint 
disease of the right knee, diabetes mellitus, neck strain and 
a right hip disability, were denied.  

In September 2005 the appellant submitted a Notice of 
Disagreement (NOD) with regards to the denial of service 
connection for diabetes mellitus, neck strain, degenerative 
arthritis of the right knee, and a disability of the right 
hip; and the denial of an increased rating of the residuals, 
fracture of the right clavicle, and the left knee.  Included 
with the NOD were outpatient treatment records for lumbar 
strain.  The RO construed the medical records as a claim for 
service connection for a lumbar spine disability.  

In January 2006 the RO issued a Statement of the Case (SOC) 
in regards to the issues of the increased rating of residuals 
of a left knee injury with limitation of extension and 
flexion; an increased rating of residuals, fracture of the 
right clavicle; and service connection for degenerative joint 
disease of the right knee, diabetes mellitus, and a right hip 
disability.  

In a rating decision of January 2006, the RO granted service 
connection for cervical strain with degenerative joint 
disease.  

In January 2006 the appellant submitted a VA Form 9.  He 
stated he no longer wanted to appeal the issue of service 
connection for a right hip disability.  He further stated he 
was appealing the issues of increased rating for a left knee 
injury with traumatic arthritis with limitation of extension 
and flexion; increased rating of residuals of a fracture of 
the right clavicle; and service connection for degenerative 
joint disease of the right knee, and diabetes mellitus.  He 
further asked that the issue of service connection for a 
lumbar spine disability be considered.

In a September 2006 rating decision the RO granted a 
temporary 100 percent evaluation for status post left total 
knee arthroplasty effective August 1, 2006, and a 30 percent 
evaluation from October 1, 2007 pending VA examination; and 
denied service connection for a lumbar spine disability. 

In September 2007 the appellant, via a letter, filed a claim 
for service connection for prostate cancer as secondary to 
diabetes mellitus.  He further stated he was unemployable due 
to his medical situation.  That same month, he filed an NOD 
with regards to the issue of the denial of service connection 
for a lumbar spine disability.  He also stated he wanted to 
file a claim for an increased rating for residuals of a 
fracture of the right clavicle; and a claim for service 
connection for a prostate disability.

In November 2007 the RO issued a Supplemental Statement of 
the Case (SSOC) readjudicating the issues of an increased 
rating of a left knee injury with limitation of extension and 
flexion; an increased rating for residuals of a fracture of 
the right clavicle; and service connection for degenerative 
joint disease of the right knee, and diabetes mellitus.  In 
August 2008 an SOC readjudicating the issue of service 
connection for a lumbar spine disability was issued.

In August 2008 the appellant filed a VA Form 9 stating he 
wanted to appeal all of the issues listed on the SOC and any 
SSOCs that had been issued.  These issues included:  
increased rating of residuals of a left knee injury with 
limitation of extension and flexion; an increased rating of 
residuals, fracture of the right clavicle; and, service 
connection for degenerative joint disease of the right knee, 
diabetes mellitus, and a lumbar spine disability.  While the 
issue of service connection for a right hip disability was 
subject of the January 2006 SOC, that issue, as noted above, 
was withdrawn by the appellant in the VA Form 9 filed that 
same month.   

In a December 2008 rating decision, the RO increased the 
evaluation of status post total left knee arthroplasty to 60 
percent effective October 2007, assigned a temporary 
evaluation of 100 percent effective March 4, 2008, and a 30 
percent evaluation from May 1, 2009; and denied the issues of 
an increased rating for chronic cervical strain with 
degenerative joint disease; increased rating of residuals of 
a fracture of the right clavicle; increased rating of 
residuals of a fracture of the 2nd rib; service connection 
for prostate cancer; service connection for a right knee 
total replacement; and entitlement to compensation on the 
basis of individual unemployability.

In January 2009 an SSOC was issued readjudicating the issues 
of an increased rating for status post left total knee 
arthroplasty; increased rating of residuals of a fracture of 
the right clavicle; and, service connection for diabetes 
mellitus, a lumbar spine disability, and right knee total 
replacement as secondary to the service connected disability 
of status post left total knee arthroplasty.

In January 2009, the appellant submitted a VA Form 9 stating 
he was appealing all of the issues listed on the SOC and any 
SSOCs that had been issued in his case.  He specifically 
listed the following issues:  entitlement to service 
connection for a right shoulder disability as secondary to 
the residuals of a fracture of the right clavicle; a 
disability of the right knee as secondary to the left knee 
disability; diabetes mellitus; prostate cancer/prostate 
infection as secondary to the diabetes mellitus; a lumbar 
spine disability; and prostatitis; and, entitlement to 
compensation on the basis of individual unemployability.

As noted, in the VA Form 9 of January 2009, the appellant 
raised the issue of service connection for prostatitis.  This 
issue has not been adjudicated by the RO and is hereby 
referred to the RO for proper action.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in February 2009.  A transcript of the 
hearing has been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board notes that the record shows that the appellant was 
awarded Social Security Disability in May 2006 on the basis 
of amongst other disabilities, osteoarthritis of the left 
knee, total knee replacement of both knees, osteoarthritis of 
the shoulder, a disability of the low back, and diabetes 
mellitus.  No records from the Social Security Agency have 
been requested or associated with the claim file.  Records 
from the Social Security Administration (SSA) must be 
obtained.  38 C.F.R. § 3.159(c)(2).  

Service personnel records show that the appellant served with 
the Air Force National Guard from March 1974 to February 
1978, and from August 1981 to April 1986.  Moreover, records 
show that the appellant had service during these times.  
There is no evidence that the RO has attempted to obtain any 
available service medical records from the appellant's period 
of reserve service.  These records must be obtained and 
associated with the claim file.  

The Court has held that, when a notice of disagreement has 
been filed, the RO must issue an SOC.  Manlicon v. West, 12 
Vet. App. 238, 240-41 (1999).  In a rating decision of 
December 2008 the RO denied service connection for prostate 
cancer, and denied entitlement to compensation based on 
individual unemployability.  In a VA Form 9 of January 2009, 
the appellant stated he wanted to appeal these issues.  This 
is the equivalent to an NOD with regards to these issues.  To 
date, the RO has not issued an SOC with regards to these 
issues.  Accordingly, the Board is required to remand these 
issues for issuance of a SOC.  See Manlicon, supra.  

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim. See 38 
U.S.C.A. § 5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i). 
See Littke v. Derwinski, 1 Vet. App. 90 (1991).

The Court held in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In regards to the issues of entitlement to service connection 
for diabetes mellitus, right knee disability, status post 
left total arthroplasty, and a lumbar spine disability, the 
Board finds that VA examinations and opinion are necessary.  

In regards to the diabetes mellitus, the Board notes that 
service treatment records of February 1980 note an assessment 
of obesity and associated diabetes mellitus.  Private medical 
treatment records and VA outpatient treatment records show 
that the appellant was diagnosed with diabetes mellitus in 
September 2000 and was started on insulin at that point.  The 
Board finds that a medical opinion is necessary to determine 
the basis of the noted assessment in service and whether 
there is any relationship between the assessment in service 
and the subsequent diagnosis of diabetes mellitus in 2000.  

In regards to the issue of service connection for a right 
knee disability, the Board notes that service medical records 
show that the appellant was seen for right knee pain in 
January 1974.  In September 1976, x-rays showed opening of 
the lateral aspect of the joint spaces with medial stress of 
the right knee.  In November 1978, the appellant was seen for 
complaints of a painful and swollen right knee.  It was noted 
he had had surgery of the left knee.  The examination 
revealed no swelling, tenderness, instability or pain with 
passive extension.  An impression of a sprained knee was 
noted.  It was noted that there was no sequale at this time.  

Post service treatment records show that the appellant was 
diagnosed with degenerative joint disease of the right knee 
and he underwent a total knee replacement.  The appellant has 
argued that his right knee disability is due to his service 
connected left knee disability.  A medical opinion is 
necessary to determine whether there is any relationship 
between the in service findings and the post service 
diagnosis of degenerative joint disease and subsequent total 
knee replacement, and whether there is any relationship 
between the service connected left knee disability and the 
post service diagnosis of degenerative joint disease and 
subsequent total knee replacement, to include any aggravation 
thereof.

In regards to the issue of service connection for a lumbar 
spine disability, the Board notes that a report of Medical 
History of April 1970 notes the appellant reported a history 
of back pain.  Service treatment records show the appellant 
was involved in a car accident in June 1981.  A Report of 
Medical History of July 1981 notes that the appellant 
reported wearing a brace or back support.  Private treatment 
records of September 1982 show that the appellant was seen 
for complaints of low back pain.  He was diagnosed with 
lumbosacral strain.  In November 1982 it was noted he 
recovered with no significant residuals.  VA outpatient 
treatment records of February 1983 note that the appellant 
was seen for complaints of chronic low back pain.  It was 
noted the appellant reported low back pain since the car 
accident in June 1981.  Private treatment records of July 
2005 note that the appellant was diagnosed with sprain/strain 
of the lumbar region.  

A September 2005 letter from the appellant's chiropractor 
notes that he treated the appellant from 1990 to 1992 for 
complaints of lower back pain; that on examination he showed 
limited range of motion; x-rays revealed beginning 
degenerative joint disease; and that it was possible that 
these findings were related to the injuries experienced in 
service.  

Records of October 2005 show that the appellant reported low 
back pain since service.  At the travel Board hearing of 
February 2009 the appellant testified that his back problems 
started in 1974 while in service; that he experienced on and 
off pain since then and that it really started to bother him 
in 1981.  Moreover, the appellant has argued that his back 
disability is a result of his service connected left knee 
disability as his left knee disability has altered his gait 
and, in turn, this has affected his back.  The Board notes 
that a VA examination with regards to the back has not been 
conducted.  The appellant should be afforded a VA 
examination.  See McLendon, supra.  

Finally, in regards to the issue of an increased evaluation 
of status post total knee arthroplasty, the Board notes a VA 
examination of January 2005 found no instability of the left 
knee.  At the Travel Board hearing of February 2009 the 
appellant testified that after the first left knee surgery 
his knee would give way sideways, and that after the second 
surgery, he experiences laxity, popping and swelling.  He 
further testified that he can only walk 20 yards and his knee 
starts to hurt, and that his knee is the same as before the 
surgery when he had pain all the time and swelling.  An 
examination is required to determine the current level of 
disability of the status post left knee arthroplasty.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to 
any claim for disability benefits by 
the appellant including any medical 
records that Social Security has 
regarding the appellant.  These records 
should be associated with the claims 
file.

2.  The RO should request all available 
service treatment records from the 
appellant's service with the Air Force 
National Guard, from March 1974 to 
February 1978, and from August 1981 to 
August 1986.  If the records are 
unavailable, it should so be stated.  

3.  After the above development has 
been completed:

(A)  The appellant should be afforded a 
VA examination to determine the nature 
and etiology of any current back 
disability.  The examiner should 
specifically comment as to whether it 
is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
back disability found is related to 
service or whether such etiology is 
unlikely (i.e., less than a 50-50 
probability).  Specifically, the 
examiner should comment as to whether 
any currently found back disability is 
related to the in-service auto accident 
of June 1981.  Furthermore, the 
examiner should opine as to whether any 
back disability found is related to the 
service connected left knee disability.  
The examiner should specifically 
comment as to whether any back 
disability found is a direct result of 
or was aggravated by the service 
connected left knee disability.  The 
claims folder should be made available 
to the examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided. 

(B) The RO should request a medical 
opinion with regards to the appellant's 
diabetes mellitus.  The examiner should 
opine as to whether it is as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that the currently 
diagnosed diabetes mellitus is related 
to service or whether such etiology is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should 
specifically comment as to whether the 
current diabetes mellitus is related to 
the in-service assessment of obesity 
plus related D.M. in February 1981.  

(C) The appellant should be afforded a 
VA examination to determine the nature 
and etiology of any current right knee 
disability.  The examiner should 
specifically comment as to whether it 
is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
right knee disability found is related 
to service or whether such etiology is 
unlikely (i.e., less than a 50-50 
probability).  Specifically, the 
examiner should comment as to whether 
any current right knee disability 
found, to include any degenerative 
joint disease noted prior to the total 
knee replacement, is related to the 
manifestations noted in service.  
Furthermore, the examiner should 
comment as to whether any currently 
found right knee disability is related 
to the service connected left knee 
disability.  The examiner should 
specifically comment as to whether any 
right knee disability found is a direct 
result of or was aggravated by the 
service connected left knee disability.  
The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided. 

(D) The appellant should be afforded a 
VA orthopedic examination to determine 
the current level of disability of the 
status post left total knee 
arthroplasty.  The examiner should 
specifically comment as to whether the 
appellant experiences severe painful 
motion or whether there is any weakness 
in the left leg as a result of the left 
knee total arthroplasty.

4.  The RO should issue a SOC to the 
appellant and his representative, 
addressing the issues of entitlement to 
service connection for prostate cancer 
and entitlement to compensation on the 
basis of individual unemployability.  
The appellant and his representative 
must be advised of the time limit in 
which he may file a Substantive Appeal.  
Then, only if the appeal is timely 
perfected, should the issue be returned 
to the Board for further appellate 
consideration, if otherwise in order.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




